Registration No. 333-176876 Registration No. 333-171904 Filed December 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933] Century Next Financial Corporation (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-2851432 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 505 North Vienna Street, Ruston, Louisiana (Address of Principal Executive Offices) (Zip Code) Century Next Financial Corporation 2011 Stock Option Plan and Bank of Ruston 401(k) Plan (Full Title of the Plans) Benjamin L. Denny President and Chief Executive Officer Century Next Financial Corporation 505 North Vienna Street Ruston, Louisiana 71270 (318) 255-3733 Copies to: Eric M. Marion, Esq. Elias, Matz, Tiernan & Herrick L.L.P. 734 15th Street, N.W., 11th Floor Washington, D.C. 20005 (202) 347-0300 (Name, Address and Telephone Number of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 (the “Amendment”) relates to the following Registration Statements on Form S-8 of Century Next Financial Corporation (the “Company”) (collectively, the “Registration Statements”): Registration Statement No. 333-176876 registering 105,800 shares of common stock of the Company under the Company’s 2011 Stock Option Plan; and Registration Statement No. 333-171904 registering 80,000 shares of common stock of the Company under the Bank of Ruston 401(k) Plan. The Company has terminated all offerings of common stock of the Company pursuant to the Registration Statements. In accordance with an undertaking made by the Company in the Registration Statements to remove from registration, by means of a post-effective amendment, any of the securities that had been registered for issuance that remained unsold at the termination of the offerings, the Company hereby removes from registration all of such securities of the Company registered but unsold under the Registration Statements, if any. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this post-effective amendment to the registration statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Ruston, state of Louisiana, on this 28th day of December 2012. CENTURY NEXT FINANCIAL CORPORATION By: /s/Benjamin L. Denny Benjamin L. Denny President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/Thomas W. Rogers* Thomas W. Rogers, Esq. /s/Benjamin L. Denny Chairman of the Board December 28, 2012 Benjamin L. Denny /s/Mark A. Taylor President and Chief Executive Officer and Director December 28, 2012 Mark A. Taylor, CPA /s/J. Brandon Ewing* Senior Vice President and Chief Financial Officer (principal financial and accounting officer) December 28, 2012 J. Brandon Ewing /s/William D. Hogan* Director December 28, 2012 William D. Hogan /s/Dan E. O'Neal, III Executive Vice President and Director December 28, 2012 Dan E. O’Neal, III Director December 28, 2012 3 Name Title Date /s/Daniel D. Reneau* Dr. Daniel D. Reneau /s/Scott R. Thompson* Director December 28, 2012 Scott R. Thompson /s/Neal Walpole* Director December 28, 2012 Neal Walpole Director December 28, 2012 *By Benjamin L. Denny, Attorney-in-fact. 4
